Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2010 Estimated average burden hours per response: 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-21417 Registrant Name: NFJ DIVIDEND, INTEREST & PREMIUM STRATEGY FUND Address of Principal Executive Offices: 1345 Avenue of the Americas New York, New York 10105 Name and Address of Agent for Service: Lawrence G. Altadonna  1345 Avenue of the Americas New York, New York 10105 Registrants telephone number, including area code: 212-739-3371 Date of Fiscal Year End: January 31, 2009 Date of Reporting Period: October 31, 2008 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 ( §§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b 1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (OMB) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments NFJ Dividend, Interest & Premium Strategy Fund Schedule of Investments October 31, 2008 (unaudited) Shares (000) Value* COMMON STOCK-71.8% Aerospace/Defense-1.9% Boeing Co. (a) Chemicals-2.7% Dow Chemical Co. (a) Commercial Banks-2.2% Bank of America Corp. (a) Wells Fargo & Co. Commercial Services & Supplies-2.1% R.R. Donnelley & Sons Co. (a) Waste Management, Inc. Computers & Peripherals-0.6% Seagate Technology, Inc. Diversified Financial Services-1.4% JP Morgan Chase & Co. (a) Diversified Telecommunication Services-6.0% AT&T Inc. (a) Verizon Communications, Inc. (a) Windstream Corp. (a) Energy Equipment & Services-3.0% Diamond Offshore Drilling, Inc. Halliburton Co. Food Products-1.3% Kraft Foods, Inc.
